Order entered July 8, 1969 denying plaintiff’s motion for summary judgment, unanimously affirmed, without costs or disbursements. However, under the circumstances of this case, it appears that there should be a full trial of the issues at an early date. If plaintiff is so advised, and meets with the statutory requirements, he should on application be granted a preference in the interests of justice pursuant to CPLR 3403 (subd. [a], par. 3). (See Sullivan v. Ganios, 31 A D 2d 527; CPLR 3212, subd. [g]; 4 Weinstein-Korn-Miller, N. Y. Civ. Prac., pars. 3211.42, 3212.12.) Concur — Eager, J. P., Capozzoli, McGivern, Markewich and Nunez, JJ.